DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 which are directed to an invention non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the claims:
	Cancel claim 12.
	Cancel claim 13.
	Cancel claim 14.
	Cancel claim 15.
	Cancel claim 16.

Allowable Subject Matter
Claims 1-11 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a method of manufacturing polarized light emitting semiconductor packages, comprising: disposing a first bonding solution about (a) a first light emitting element and (b) a first polarizing element, wherein the first polarizing element transmits polarized light in a first directionality; applying a first energy to polymerize the first bonding solution, thereby encapsulating the first polarizing element and a first light emitting element in a first semiconductor package; disposing a second bonding solution about (a) a second light emitting element and (b) a second polarizing element, wherein the second polarizing element transmits polarized light in a second directionality different from the first directionality; and applying a second energy to polymerize the second bonding solution, thereby encapsulating the second polarizing element and the second light emitting element in a second semiconductor package.
Regarding claims 2-11 and 17-20, claims 2-11 and 17-20 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Jagt (US 8399898) and Huber (US 2018/0059429) teach inventions related to independent claim 1 but do not disclose the invention of independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879